Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II drawn to a prosthetic hand and system in the reply filed on 2/1/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 37 (and therefore all claims) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It does not appear the instant disclosure has support for “data store”, “replace the at least one first manipulation instruction stored in the data store with the at least one second manipulation instruction”.  (These features were added to an amended set of claims after the filing date of the instant application).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtenberg (Radio frequency identification-An innovative solution to guide dexterous prosthetic hands) in view of Frysz (2010/0328049A1) with extrinsic evidence from dspic.

In regard to claims 30 and 37, Trachtenberg teaches a prosthetic hand (i-limb hand) comprising and system for adjusting instructions of a prosthetic hand: 
at least one motorized component (motors p. 3512; by definition a myoelectric hand is externally powered and therefore has a motor p. 3512); 
one or more processors; (p. 3512 states the dsPIC is used which contains a microcontroller as evidenced by extrinsic evidence dspic)
a data store (p. 3512 IIB states the microchip dsPIC is used which contains a flash memory as evidenced by extrinsic evidence dspic) storing at least one first manipulation instruction associated with a control signal (p 3511: program prosthesis that can recognize objects and associate with appropriate grip postures), wherein based at least in part on receipt of the control signal, the one or more processors (microchip) are configured to instruct the at least one motorized component (motors within i-limb hand) to move in accordance with the at least one first manipulation instruction (grip type) to cause a prosthetic hand to form a first grip that is different from a second grip (p 3511: program prosthesis that can recognize objects and associate with appropriate grip postures, p 3512; fig 1); 
and a first wireless transceiver (RFID interrogator p 3512 IIA) configured to receive a signal indicative of at least one second manipulation instruction (specific grip posture p 3512 IIA) from a second wireless transceiver (RFID tag p 3512 IIA); 
the one or more processors (microchip) are configured to instruct the at least one motorized component (motors within ilimb hand) to move in accordance with the at least one second manipulation instruction to cause the prosthetic hand to form the second grip (fig 1; p. 3512-3513; fig 3-multiple grips).
Tratchenberg remains silent to replacing the manipulation instruction stored in the data store with the at least one second manipulation instruction.  These limitations are interpreted to mean that the grip associated with RFID tags is being reprogrammed.  
Frye teaches the use of a reprogrammable RFID system [0052; 0057] which may be used in prosthetics [0058].  By definition, “re-programming” comprises “performing the programming step again which comprises replace the at least one first manipulation instruction stored in the data store with the at least one second manipulation instruction”.
It would have been obvious to one of ordinary skill in the art of RFID tags at the time of the invention was filed to make Tratchenberg’s RFID system re-programmable as taught by Frye because it allows the information on the tag to be updated so it may be reused [0052].
Tratchenberg already taught the steps of programming as discussed above and when combined with Frye, the reprogramming is no more than a mere duplication of the working steps (programming) of an invention, which requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate Tratchenberg’s steps of “associate the at least one second manipulation instruction with the control signal, wherein following replacement of the at least one first manipulation instruction with the at least one second manipulation instruction and based at least in part on receipt of the control signal to cause the prosthetic hand to form the second grip” (p 3511: program prosthesis that can recognize objects and associate with appropriate grip postures, p 3512; fig 1) when performing re-programming as suggested by Frye.  Accordingly absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.04VI
In regard to claims 31 and 38, Tratchenberg meets the claim limitations as discussed in the rejection of claims 30 and 37, and further teaches the at least one motorized component comprises at least one of a thumb digit or one or more finger digits (fig 2), wherein the one or more finger digits are different from the thumb digit (fig 2; i-limb hand has four finger digits and a thumb).  
In regard to claims 32 and 39, Tratchenberg meets the claim limitations as discussed in the rejection of claims 30 and 37, and further teaches the second wireless transceiver (RFID tag) transmits the signal indicative of the at least one first manipulation instruction based at least in part on a determination that the first wireless transceiver is within a threshold distance from the second wireless transceiver (fig 1; see within or out of range).  
In regard to claims 33 and 40, Trachtenberg meets the claim limitations as discussed in the rejection of claims 30 and 37, and further teaches the one or more processors (within the microchip) are further configured to receive the control signal from a myoelectric electrode, wherein the control signal is based at least in part on a myoelectric signal received at the myoelectric electrode from a muscle of a wearer of the prosthetic hand (p 3512 IIB).  
In regard to claim 35, Tratchenberg meets the claim limitations as discussed in the rejection of claim 34, and further teaches to activate the detection mode of the first transceiver (RFID interrogator), the one or more processors (part of microchip) are further configured to change a state of the first transceiver from an inactive detection mode state to an active detection mode state, wherein the inactive detection mode state prevents the first wireless transceiver from receiving the signal indicative of at least one first manipulation instruction from the second wireless transceiver. (fig 1: when the interrogator is out of range, the pre-shape is not detected and is therefore in an inactive detection mode which is changed to active within range; p. 3512)  
In regard to claims 36 and 41, Tratchenberg meets the claim limitations as discussed in the rejection of claims 30 and 37, and further teaches the one or more processors (microchip p. 3512) are further configured to: detect an activation signal from a myoelectric electrode (p 3512 IIB; fig 1); and based at least in part on the activation signal (myoelectric signal), manipulate the at least one motorized component (motors within ilimb hand) in accordance with the at least one first manipulation instruction (specific grip) such that the prosthetic hand forms the second grip (fig 1; table 1; four different grasps switched between), wherein the one or more processors (processor within microchip) are configured such that it does not manipulate the at least one motorized component (motors within i-limb hand) in accordance with the at least one second manipulation instruction (grip) until the activation signal (myoelectric signal) is detected (see fig 1; open and close is not manipulated without the myoelectric signal; p. 3512).
In regard to claim 34, Trachtenberg meets the claim limitations as discussed in the rejection of claim 30, and further teaches the one or more processors (processor within microchip) are further configured to: detect an activation signal (myoelectric signal) from a myoelectric electrode (fig 1; p 3512 IIB), wherein the activation signal (myoelectric signal) is based at least in part on a myoelectric signal received at the myoelectric electrode from a muscle of a wearer of the prosthetic hand (p 3512IIB; two-electrode socket); and activate a detection mode of the a first transceiver (RFID interrogator) based at least on part on detection of the activation signal (fig 1), wherein the detection mode (within range) of the first wireless transceiver (RFID interrogator) allows the first wireless transceiver to receive signals from one or more other transceivers (RFID tags), including the second wireless transceiver (RFID tag; fig 1; within range pre-shape is detected; out of range it is not).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774